 

UNITED sTATES DISTRICT coURT ELECTRONICALLYFEED
soUTHERN DISTRICT oF NEw YORK DQ"C#» l '

DATE F{LED. __i_§.’._!.§___

iclf,kt

 

 

 

SHANET VIRUET,

 

Plaintiff, 16“€v“8327 (JGK)

- against - MEMDRANDUM OPINION
AND ORDER

 

CITY OF NEW YORK ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

This action is brought pro se by the plaintiff,l Shanet
Viruet, a former administrative law judge (“ALJ”)1 for the New
York City Department of Consumer Affairs (“DCA”} who is
currently employed as a staff attorney for the DCA. The
plaintiff alleges that the defendants ~ the City of New York,
the New York City Office of Administrative Trials and Hearings
(FOATH”), Local 237 Brotherhood of Teamsters, the Civil Service
Bar Association, and several individuals2 - engaged in a
conspiracy to silence and retaliate against her for speaking out

against DCA policies. The plaintiff also alleges that the

 

1 “ALJ” is an informal office title. The plaintiff was formerly employed
as a level three agency attorney. Second Am. Compl. Ex. A.

2 The individual defendants sued individually and in their capacities as
New York City efficials are Bill Blasio, RObert Linn (incorrectly named as
“Robert Flynn”), Fidel Del Valle, Lorelei Salas, Julie Menin, Sanford Cohen,
Jordan Cohen, Tamala Boyd, Matilda Sarpong, Michael Tiger, Maureen Brooks,
and Manuel Menjivar. The plaintiff also brings suit against Saul Fishman, the
president of the Civil Service Bar Association.

l

 

defendants discriminated and retaliated against her because of
her disability.

The City of New York, OATH, and the city officials
(collectively, the “municipal defendants”) have moved to dismiss
the plaintiff's Second Amended Complaint (“SAC”) under Federal
Ruie of Civil Procedure 12(b)(6) for failing to state a claim
upon which relief can be granted. Local 237 Brotherhood of
Teamsters, the Civil Service Bar Association, and the Civil
Service Bar Association president Sanl Fishman (coilectively,
the “union defendants”) have also moved to dismiss the SAC on
the same ground. The municipal defendants' motion to dismiss is
granted in part and denied in part. The union defendants’ motion
to dismiss is granted.

I.

In deciding a motion to dismiss pursuant to Rule 12(b)(6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff's favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.Zd 1059, 1067 (2d Cir.

 

1935). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

 

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Igbal, 556 U.S. 662, 678

 

(2009). Moreover, pro se complaints are construed liberally.

Dolan v. Connolly, 794 F.3d 290, 293 (Zd Cir. 2015).

 

While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” ld; When
presented with a motion to dismiss pursuant to Rule 12(b)(6),
the Court may consider documents that are referenced in the
complaint,r documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff's possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, lnc.,

 

'282 F.3d 147, 153 (2d Cir. 2002).
II.
A.
The following facts alleged in the SAC are accepted as true

for the purpose of deciding these motions to dismiss.3

 

3 The plaintiff's SAC, her fourth attempt at pleading her case, is a
sprawling, sixty-page filing that, in an apparent attempt to obfuscate, is
full of generalities and lacks a coherent timeline of events. The allegations

3

 

The plaintiff was hired as a DCA ALJ in March 2013 and
served in that position until June 27, 2016, when she was placed
into a nonadjudicatory role within the DCA. SAC T 13. As an
attorney employed by the City of New York, the plaintiff was at
all relevant times represented by defendant Local 237
Brotherhood of Teamsters by and through its affiliate, defendant
Civil Service Bar Association. ld; ii 28~29. The plaintiff
received a favorable review for her performance as a DCA ALJ for
the period between March ll, 2013 and December 31, 2013. SAC EX.
C. Sometime after that, the plaintiff completed her probationary
period and was provided tenure. §ee SAC L 44.

Early in her employment with the DCA, the plaintiff began
to express that there were issues with some of the alleged DCA
policies. For example, the Deputy Director ordered the plaintiff
to change one of her decisions from “not guilty” to “guilty,”
but the plaintiff would not comply. ld; II 34, 36. ln early
2014, she “reported [this and other] actions . . . to Mayor de

Blasio through public channels.” ld. T 34. At a February 11,

 

in the SAC are nonetheless taken as true, the SAC is construed liberally, and
all reasonable inferences are drawn in the plaintiff's favor. But the Court
notes the point the municipal defendants made in their moving brief:

Only an attorney, such as plaintiff, cognizant of the elements of
each cause of action and working backwards, could create such a
fanciful conspiracy involving individuals at all levels of City
government (as well as others in plaintiff’s own union), whose sole
purpose appears to be punishing an employee[(the plaintiff) who]
they only recently hired and later awarded tenure.

Municipal Defs.’ Mem. at 3.

 

2014 Pre-K rally in Brooklyn, the plaintiff spoke to First Lady
McCray, First Lady McCray's chief of staff, and Mayor de
Blasio's assistant, expressing her concerns about being told to
change a “not~guilty” decision to “guilty” and her fear of
immediate retaliation for refusing to do so. ld; l 36. On March
3, 2014, the plaintiff wrote a letter to Mayor de Blasio about
the plaintiff’s conversations at the Pre-K rally. ld; I 37. The
plaintiff added in the letter that another DCA ALJ was being
pressured to leave after speaking out against DCA policies. §d;

The Department of Investigations (“DOI”) contacted the
plaintiff about a week after she wrote the letter to Mayor de
Blasio “because of her correspondence with the Mayor."r §d;

TI 38-39. The plaintiff “had multiple conversations” with DOI
officials in a hearing room. ld; According to the plaintiff,
conversations taking place in the hearing room could be heard
from outside the room. ld; A DOI investigator also “scheduled a
meeting with [the plaintiff] at a local diner style restaurant.”
ld;

On March 11, 2014, before the plaintiff's scheduled meeting
with the DOI investigator, she was “physically assaulted and
verbally threatened by her supervisor.” §d; l 39. According to
the incident report filed a week later, the plaintiff’s

supervisor bumped the plaintiff in the hall and a few seconds

later turned around and said, “What?” SAC Ex. I. The piaintiff’s

 

supervisor denied that the contact was intentional, and the
supervisor was not punished. SAC T 40. About three months after
the alleged assault, the plaintiff was “reprimanded” by
defendant Sanford Cohen in a memorandum for reporting the
incident. ld;; Municipal Defs.’ Ex. 3.4 Also around this time,
the supervisor who allegedly assaulted the plaintiff was
reassigned to review the plaintiff’s work. SAC l 40. Moreover,
on the same day that the plaintiff was allegedly assaulted, the
plaintiff “was assigned a case which further presented a risk to
[her] safety.” ld; I 41. Despite these events, the plaintiff
“continued to speak out regarding matters of public concern
through channels available to the public.” ld; I 42.

Sometime between March and October 2014, the DCA deputy
director of adjudication ailegedly adopted a policy requiring
the ALJs to impose maximum fines in their cases. ld; II 120-21.
The plaintiff spoke out against this policy, id; i 123, although
it is unclear when, to whom, and through what channels.`

The plaintiff alleges that she was not the only DCA ALJ to
speak out about the various policies and practices of the DCA.
She states that “[b]etween the spring of 2012 and summer of 2015

at least half of the eight (8) DCA Judges spoke out through

 

4 The memorandum expressed doubt about the validity of the plaintiff’s
account of the alleged assault and questioned her motives for reporting the
incident. See Municipal Defs.’ Ex. 3. It is not clear that the plaintiff was
formally reprimanded.

 

 

channels available to the public on matters of public concern s
including the unconstitutional discriminatory and egregious
tactics employed against [ALJS] for speaking out.” ld; l 3.

Between June 8 and 12, 2015, the municipal defendants began
training hearing officers to adjudicate the same cases that the
DCA ALJs adjudicated. ld; I 48. At the same time, DCA ALJs were
told that the DCA’s adjudicatory functions were going to be
transferred to OATH and that thc ALJs would likely lose their
DCA jobs if they did not agree to transfer to a different
agency. ;d; ii 49, 51. The transfer of DCA adjudicatory
functions to OATH was set to begin in August 2015. ld; I 51.
Between June 2015 and June 2016, the defendants “engaged in
concerted efforts to start and stop the DCA adjudications
_hearing calendar” to accommodate the transfer of adjudicatory
functions. ld; I 58.

The New York City Office of Labor Relations (“OLR”)
contacted the plaintiff on August 31, 2015, stating that the
office received her resume, had an open hearing officer
position, and thought she might fit the position. ld; f 97. The
plaintiff,r however, alleges that she did not provide the OLR
with her resume. She further alleges that in November 2015 “and
[on] other occasions,” the union defendants provided the OLR
with her resume, without her consent, so she could be considered

for other jobs. ld. T 97. Indeed, “other City agencies reached

 

out to [the plaintiff] regarding positions because [the]
Defendants disseminated her resume to them as well.” ld; i 98.
But the plaintiff refused to leave her post at the DCA. By
February 8, 2016, the plaintiff was the only DCA ALJ judge who
had not accepted new employment. ld; l 64. The plaintiff
“continued to speak out” to the defendants about her belief that
the transfer of DCA ALJs was retaliatory conduct to punish the
ALJs for speaking out against DCA policies and practices. ld;

l 68. She also “continued to speak out” about “the harm to the
public resulting from stalling the transfer §of DCA adjudicatory
functions] while issuing charges and refusing to adjudicate
cases which have fines that accumulate daily until any hearing
date set by the agency.” ld;

On March 30, 2016, the DCA acting commissioner ordered the
plaintiff to begin working “for the legal division,” located at
42 Broadway, rather than 66 John Street, where she typically
worked. ld; I 67. The plaintiff has a disability that inhibits
her “major bodily functions,” her mobility, and her “ability to
perform major life activities.” ld;; Dkt. No. 42 § 129. The
plaintiff alleges that the defendants knew about this disability
“at least since 2014” and that the DCA acting commissioner was
aware that the plaintiff had sought an accommodation due to her
disability. SAC TI 67, 140. She claims that 42 Broadway is more

difficult for her to get to than 66 John Street.

 

On May 4, 2016, a Labor Management Meeting was held between
representatives of the hearing officers and of the City of New
York. SAC Ex. M at l. According to the meeting minutes, OATH was
waiting for Mayor de Blasio to sign an executive order that
would bring the DCA into OATH. ld; At the time of the May 4
meeting, DCA hearings were not being held and it was anticipated
that they would resume in a couple of months. ld; These hearings
would take place at 66 John Street, the location where the
plaintiff typically worked as a DCA ALJ. ld;; see SAC I 130.
Meanwhile, hearing officers would be trained to handle DCA and
other agency cases. §ee SAC Ex. M at l. The meeting minutes also
noted that “OATH is expecting a huge increase in its caseload
that would result from the Criminal Justice Reform Act, the law
decriminalizing violations deemed minor offenses . . . . This
explains why OATH is hiring new judges and buying real estate

.” ld; at 2.

On June 23, 2016, Mayor de Blasio issued Executive Order
lB, which transferred adjudications within the DCA’s
jurisdiction to OATH. Municipal Defs.' Ex. 1. The next day, the
City of New York and the Civil Service Bar Association entered
into a memorandum of agreement (“the MOA”) which, among other
things, memorialized the DCA ALJs' transfer to various agencies.
Municipal Defs.’ Ex. 2. The ALJs’ transfers were made pursuant

to New York State Civil Service Law (“NYSCSL”) § 70(6), and the

 

MOA stated that “[e]mployees transferred pursuant to this
Agreement shall have all prior City service deemed to be
continuous City service, to the same extent as if the employee
had been transferred pursuant to {NYSCSL] § 70(2).” ld; The MOA
also stated that the transferred employees “will receive the
same civil service protections as if they had been transferred
pursuant to [NYSCSL] § 70(2).” ld; The MOA was signed by
defendant Robert Linn and defendant Saul Fishman, the president
of the Civii Service Bar Association. ld; The plaintiff alleges
that the defendants did not notify her that the MOA existed
until January 5, 2017 and did not produce the MOA to her until
February 15, 2017. SAC I 72.

According to the plaintiff, the union defendants all
colluded with the municipal defendants to bring the MOA into
effect. ld; I 104. The plaintiff alleges that the union
defendants did so to retaliate against the DCA ALJs - whom the
union represented - for speaking out “on matters of public
concern.” §d; L 106. As evidence of this conspiracy, the
plaintiff claims that the union defendants did not help the DCA
ALJs fight against their transfers to other agencies and
pressured the plaintiff out of her DCA ALJ job by giving her
resume to other city agencies. §ee id; TI 87, 97-98, 103e17.

On June 27, 2016, the plaintiff was placed into a

nonadjudicatory position within the DCA. Id. II 13, 130. She

10

 

initially held this position as a “senior attorney” but has
since been demoted to “staff attorney.” §d; f 13. lt is not
clear from the SAC when the plaintiff was demoted, but she was
ultimately demoted to “the lowest attorney civil service title”
and “the lowest pay grade.” ld; i l39v ln a letter to the Court,
the plaintiff stated that the demotion and reduction in salary
occurred on May 5, 2017. Dkt. No. 30.

The plaintiff alleges that after she assumed a
nonadjudicatory role within DCA, the defendants increased the
retaliation against her because of her speaking out..ld; I l30.
She adds that the defendants targeted her disability to cause
her physical pain and began working together to create a hostile
work environment. §e§ id; l 137.

Upon starting in her new role, the plaintiff alleges that
she was required to work from 42 Broadway even though she had a
disability and it was easier for her to work from 66 John Street
- the location which was set to house DCA adjudications. ld;

T 130; see SAC Ex. M. Defendant Tamala Boyd, a general counsel
of DCA, told the plaintiff that the City could not accommodate
her request to work from 66 John Street. SAC L 130. Boyd was
also allegedly flippant about the plaintiff's disappointment
with her nonadjudicatory role at the DCA. §§e id; II 113, 130.

At 42 Broadway, the plaintiff “was assigned to a cubicle with a

11

 

desk that was significantly smaller than her standard size
stand-alone desk.” §§; I 131.

The plaintiff filed a disability-discrimination complaint
with the Egual Employment Opportunity Commission (“EEOC”) in the
summer of 2016 regarding her transfer to 42 Broadway and her
smaller workspace. §§;; Municipal Defs.' Ex. 5.5 After filing
this complaint, her supervisor, defendant Matilda Sarpong,
“increased [the plaintiff’s} workload, forcing her to []re-
type[]work already completed by the entire adjudications support
staff and two attorneys over the course of many months . . . and
still refused to provide her with even a temporary desk.” SAC
l 132. Defendant Sarpong also allegedly berated the plaintiff in
front of their colleagues about the plaintiff’s disability in a
manner designed to humiliate her, and wrote the plaintiff a
disciplinary warning for sitting at a “free desk . . . which
others were allowed to use without incident.” ld; At this time,
the plaintiff was wearing an arm sling after sustaining a
shoulder injury allegedly caused by her workstation. ld;

Months after the plaintiff began her nonadjudicatory role
within the DCA at 42 Broadway, the defendants placed her in a

new office that faced an enclosed air shaft and had a recurring

 

5 rl'he plaintiff does not state when she filed this EEOC complaint.
However, correspondence from the EEGC notifying the DCA of the plaintiff's
complaint is dated August 9, 2016, and concerns circumstances of alleged
discrimination occurring on July 25, 2016, § Municipal Def.s’ Ex. 5 at l.

12

 

leak. ld;-i 133. “Other attorneys had complained about the air
quality including the smell of the office and were moved out of
the office without issue to one . . . of the other offices along
the corridor in an area facing a window open to the street.” ld;
ln February 2017, the plaintiff developed a respiratory illness.
l§; I 134. Her new supervisor, defendant Jordan Cohen, then
placed her in a different, empty office. ld; After the plaintiff
was moved into this new office, sometime in February 2017,
defendant Boyd shouted at the plaintiff in front of her
colleagues, making statements regarding the plaintiff’s medical.
information and accommodation reguest, and then ordered the
plaintiff to leave the building, believing that the plaintiff
was not medically cleared to return to work. ld; I l37. Boyd
also shouted to the plaintiff that “nobody likes you here” and
“everybody here hates working with you,” and pulled the plug out
of the plaintiff’s computer and “tried to remove [the
plaintiff's] personal belongings.” ld; l 134. According to the
plaintiff, around this time the defendants increased their
mistreatment of her “under the direction of senior staff
including . . . Boyd.” ld; l l37.

Soon after the incident between the plaintiff and Boyd, the
plaintiff was given another office that was “adjacent” to the
same enclosed airshaft that her earlier problematic office

faced. ld. f 135. In November 2017, “work was performed on what

13

 

was described as the ‘electrical sensor' and other components of
the circulated air system in [the plaintiff’s] work area.” §d;

T 136. According to the plaintiff, there are better, empty
workstations available, but the defendants have refused to
transfer her to one of them. ld;

The plaintiff further alleges that rather than accommodate
her disability-related requests immediately, her employer made
her attend a meeting to discuss her requests with defendants
Manuel Menjivar, Jordan Cohen, Maureen Brooks, and Michael
Tiger. ld; I.137. The plaintiff “was berated during the meeting
by multiple attendees and informed that - although they each had
the medical documentation and a determination was made that she
would not be allowed to sit at any other workstation other than
the two stations against her physicians’ recommendations - they
had not reviewed the documentation or made a determination
regarding her accommodation request.” §d;

The plaintiff was later demoted without warning and her pay
was reduced. ld; The plaintiff alleges that this demotion was in
retaliation “for [her] speaking out” and was made to “frustrate
her ability to speak out and obtain counsel.” ld; I 139.
Although the plaintiff does not specify when this demotion took
place, in a letter to the Court, the plaintiff stated that the

demotion and reduction in salary occurred on May 5, 2017. Dkt.

No. 30.

l4

 

Additionally, the plaintiff claims that other employees
have periodic meetings with their supervisors regarding their
work, but she has never been provided with such meetings. ld;

l 138. The plaintiff also alleges that, until November 2017, she
“was removed from all duties involving the practice of law and
forbidden to communicate with members of the public with regards
to her tasks.” ld; Finally, the plaintiff alleges that, at some
unspecified time, she experienced “harassment regarding sick
leave, delay[ed] pay increases, [and] delay[ed] retroactive
pay.” ld; f 43; see Dkt. No. 42 li 135-36.

According to the plaintiff, other DCA ALJs who spoke out
against DCA policies and practices experienced similar
mistreatment and retaliation by the defendants. SAC ii 2"4, 141m
45.

B.

The plaintiff brings the following causes of action,
apparently against all the defendants indiscriminately:

- Deprivation, without due process, of her right to

perfornl her job as an ALJ} brought under 42 U.S.C.
§ 1983;

- First Amendment retaliation, brought under 42 U.S.C.
§ 1983;

- Retaliation pursuant to New York State Constitution
Article I, § 8;

- Disability-discrimination and failure to accommodate
brought under the Americans with Disabilities Act
(\\ADAH) ;

15

 

- Disability-discrimination brought under the New York
State Human Rights Law (“NYSHRL”) and New York City Human
Rights Law (“NYCHRL”);

- Disability-related retaliation; and

m Hostile work environment.

ld; IT 137~50. The defendants all contest each of these claims.
III. The Plaintiff's Constitutional Claims

To state a claim under 42 U.S.C. § l983, a plaintiff must
allege that the defendants, while acting under color of state
law, denied the plaintiff a constitutional or federal statutory
right. West v. Atkins, 487 U.S. 42, 48 (1988).

A. Due Process

The plaintiff claims that the transfer of the DCA's
adjudicatory function to OATH deprived her of her job duties as
an adjudicator without due process. Specifically, she claims
that (1) she has a constitutionally protected property interest
in her job duties and (2) the transfer of functions memorialized
in the MOA should have been done under NYSCSL § 70(2), which
states that when a function is transferred among agencies,
“provision shall be made for the transfer of necessary officers
and employees who are substantially engaged in the performance
of the function to be transferred.” ln other words, she argues
that she should have been transferred under § 70(2) and
therefore allowed to keep her job duties but, because she was

not, she was unconstitutionally deprived of those duties.

16

 

Although the plaintiff's job duties changed with her
reassignment, the plaintiff does not allege that her salary and
benefits were reduced upon her reassignment. Therefore, she has
failed to allege the denial of a constitutionally protected

property interest. See Adams v. N.Y. State Educ. Dep't, 752 F.

 

Supp. 2d 420, 453 (S.D.N.Y. 2010) (“An employee who continues to
be paid cannot sustain a claim for deprivation of property
without due process even if relieved from job duties.”
(quotation marks omitted)), aff'd sub nom. Ebewo v. Fairman, 460
F. App’x 67 (2d Cir. 2012); see also Barnes v. Pilgrim
Psychiatric Ctr., 860 F. Supp. 2d 194, 204 (E.D.N.Y. 20l2)
(“[E]mployees who are reassigned to report to locations where
they are prevented from performing their usual functions, while
continuing to receive full salary and benefits, state no claim
for deprivation of a Constitutionally protected right.”).
Moreover, NYSCSL § 70(2) does not create a protectable
interest in the plaintiff’s job duties, and the plaintiff cites
no authority in support of such a proposition. The MOA expressly
states that the DCA's transfer of adjudicatory functions was
done pursuant to § 70(6), not § 70(2}. Section 70(6) provides
that “[n]otwithstanding . . . any other provision of law, any
city having a population of one million or more may by agreement
negotiated between such city and an employee organization

provide for the involuntary transfer of employees between city

17

 

agencies.” Therefore, any alleged property interest formed under
§ 70(2) is irrelevant because that provision was not the
operative provision in the transfer of functions in this case.

See Minerva v. Cty. of Suffolk, No. 15cv6433, 2017 WL 395209, at

 

*4-6 (E.D.N.Y. Jan. 30, 2017) (holding that any interests
protected under § 70(2) did not apply because the transfer at
issue took place under § 70(7)). And the SAC contains no
allegations that effectuating the transfer through § 70(6)
rather than § 70(2) was impermissible6
Accordingly, because the plaintiff has not alleged a
constitutionally protected interest of which she was deprived
without due process, her 42 U.S.C. § 1983 due process claim is
dismissed with respect to all the defendants.
B. First Amendment Retaliation
1. Against the Union Defendants
The union defendants are private actors rather than state
actors. However, 42 U.S,C. § 1983 “has been found to reach the
conduct of non~governmental actors whose actions are fairly

attributable to the state." Srubar v. Rudd, Rosenberg, Mitofsky

 

& Hollender, 875 F. Supp. 155, 163 (S.D.N.Y. 1994), aff'd, 71

 

5 The plaintiff contends in her opposition brief that § 70(6), which
allows the involuntary transfer of employees between agencies, cannot provide
the basis for the transfer because the MOA only provided for voluntary
transfers (the other DCA,ALJS) and one intra-agency transfer (the plaintiff).
The plaintiff also argues that it was Executive Order 18, not the MOA, that
initiated the transfer. But the plaintiff does not explain why either of
these arguments would render the MOA and its use of § 70(6) inapplicable.

18

 

F.3d 406 (2d Cir. 1995). h plaintiff may state a § 1983 claim
against a non-governmental actor where there is “such a close
nexus between the State and the challenged action that seemingly
private behavior may be fairly treated as that of the State

itself.” Kohlhausen v. SUNY Rockland Cmty. Coll., No. 10cv3l68,

 

2011 WL 2749560, at *6 (S.D.N.Y. July 13, 2011) (quotation marks
omitted). Joint action can be shown through a plan or conspiracy
“such that the state or its agents do not exercise judgment
independent of the non-state actor.” ld; “ln turn, ‘§t]o state a
claim against a private entity on a section 1983 conspiracy
theory, the complaint must allege facts demonstrating that the
private entity acted in concert with the state actor to commit
an unconstitutional act.'” ld; (alteration in original) (quoting

Ciambriello v. County of Nassau, 292 F.Bd 307, 324 (2d Cir.

 

2002)).

ln this case, the plaintiff has not alleged anything that
plausibly supports her assertion that the union defendants acted
in concert with the municipal defendants to commit the allegedly
unconstitutional act left at issue s retaliation in violation of
the First Amendment. The plaintiff claims that the union
defendants effectuated the transfer of DCA adjudicatory
functions to OATH through the MOA to silence DCA ALJs speaking
out against DCA practices and policies. As evidence, she alleges

that the union defendants gave other agencies her resume to

19

 

assist her in obtaining a different job, did not disclose the
MOA immediately, and in various, nondescript ways did not resist
the transfer of adjudicatory functions to OATH. But the
plaintiff cites no direct or circumstantial evidence to support
her allegation that the union defendants acted in concert with
the municipal defendants to retaliate against her for the
exercise of her First Amendment rights. Rather, on the face of
the SAC, the plaintiff showed that the union defendants acted to
protect the jobs of all the workers affected by the City's
reorganization. There is no evidence of retaliation in violation

of the First Amendment. See Dwares v. City of New York, 985 F.2d

 

94, 100 {2d Cir. 1993) (“[C]omplaints containing only
conclusory, vague, or general allegations that the defendants
have engaged in a conspiracy to deprive the plaintiff of his
constitutional rights are properly dismissed; [d]iffuse and
expansive allegations are insufficient, unless amplified by
specific instances of misconduct.” (quotation marks omitted,

second alteration in original)), overruled on other grounds by

 

Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination
§ni§, 507 U.S. 163 (1993).

Because the alleged actions of the union defendants are not
state action in violation of the First Amendment, the
plaintiff’s 42 U.S.C. § 1983 First Amendment retaliation claim

against the union defendants is dismissed.

20

 

2. Against the City of New York, OATH, and the Individuals in
their Official Capacities

A municipality, its agencies, and its officials sued in
their official capacities are liable under 42 U.S.C. § 1983 only
if the challenged conduct was “performed pursuant to a municipal

policy or custom.” Patterson v. Cty. of Oneida, N.Y., 375 F.3d

 

206, 226 (2d Cir. 2004); Sorlucco v. N.Y.C. Police Dep't, 971

 

F.2d 864, 870 (2d Cir. 1992); see generally Monell v. Dep’t of

Soc. Servs. of City of New York, 436 U.S. 658, 669 (1978). To

 

identify a “policy or custom,” the plaintiff must demonstrate
that the municipality, through its deliberate conduct, was the

“moving force” behind the injuries alleged. Bd. of Cty. Comm’rs

 

v. Brown, 520 U.S. 397, 404 (1997). The alleged policy does not
need to be contained in an explicitly adopted rule so long as
the unlawful practices of city officials are so “persistent and
widespread . . . as to constitute a custom or usage with the
force of law.” Sorlucco, 971 F.2d at 870 (quotation marks

omitted); see Connick v. Thompson, 563 U.S. 51, 61 (20ll)

 

(stating that the acts of city officials must be “so persistent
and widespread as to practically have the force of law”).

ln this case, the plaintiff has not alleged sufficiently
that it is New York City policy to retaliate against DCA ALJs
that take issue with departmental policies and practices, or

that city officials engage in “persistent and widespread”

21

 

practices to carry out such retaliation. First, the plaintiff's
speculative allegation that the city transferred DCA
adjudications to OATH as a means of retaliation - if that could
be considered a “policy or custom” - is insufficient. There
remains the more plausible explanation that the City simply
found it wise to consolidate functions and did so by
transferring DCA adjudications to OATH, to be heard by hearing
officers trained to hear matters across a variety of agencies.
§ee SAC Ex. M. The plaintiff cites no facts to support a malign
interpretation of the reorganization.

Moreover, the plaintiff provides no link between her (and,
as vaguely alleged, a few other ALJs’) speaking out against DCA
policies and practices and the transfer. In fact, the plaintiff
alleges facts suggesting that the transfer was ngt carried out
for any sort of retaliatory purpose. The SAC indicates that the
City and its officials went to great lengths to find the DCA
ALJs ~ including the plaintiff - comparable employment within
the City’s other agencies. Further, the MOA memorialized the
protection of the transfereesr rights. §ee Municipal Defs.' Ex.
2 (stating that the transferred employees “will receive the same
civil service protections as if they had been transferred
pursuant to [NYSCSL] § 70(2)”). This undercuts the plaintiff’s

theory that the transfer was retaliatory.

22

 

The plaintiff has also not alleged a persistent and
widespread practice among city officials to retaliate against
the DCA ALJs. The plaintiff alleges limited instances of
retaliation - not just for her speaking out but also for her
requesting accommodations for her disabilities - carried out
over more than three years, in wildly varying degrees, by
limited employees of the DCA. The plaintiff’s allegations fall
well short of pleading that the acts of the city officials were
“so persistent and widespread as to practically have the force
of law.” §ee Connick, 563 U.S. at 61.

Because the plaintiff has not alleged a sufficient policy
or custom.under Monell, the City of New York, OATH, and the
individual defendants sued in their capacities as city officials
cannot be held liable for the alleged First Amendment
retaliation. The plaintiffs 42 U.S.C. § 1983 First Amendment
retaliation claim is therefore dismissed with respect to those
defendants.

3. Against the Individual Municipal Defendants Sued in their
Individual Capacities.

The plaintiff's First Amendment retaliation claim remains
only against the individual municipal defendants sued in their
individual capacities. To prevail on a First Amendment
retaliation claim, a public employee must establish (1) that she

has,engaged in protected First Amendment activity, (2) suffered

23

 

an adverse action, and (3) there was a causal connection between
the protected activity and the adverse action.7 Denicolo v. Bd.

cr rauc. Of city Of N.Y., 328 F. supp. 3a 204, 215 (s.D.N.Y.

 

2018). The relevant defendants contest each factor and claim
that qualified immunity shields them from liability.8
a. Protected Speech
“[T]he First Amendment protects a public employee’s right,
in certain circumstances, to speak as a citizen addressing

matters of public concern.” Garcetti v. Ceballos, 547 U.S. 410,

 

417 (2006). “A public employee, however, must ‘by necessity
accept certain limitations on his or her freedom,’ because, his
or her speech can contravene governmental policies or impair the
proper performance of governmental functions.” Weintraub v. Bd.

Of Educ. of City Sch. Dist. of City of N.Y., 593 F.3d 196, 201

 

(2d Cir. 2010) (alterations omitted) (quoting Garcetti, 547 U.S.
at 418“19}. “The Supreme Court's employee-speech jurisprudence
reflects ‘the common sense realization[s] that government
offices could not function if every employment decision became a

constitutional matter,' and that ‘government officials should

 

7 The plaintiff also alleges retaliation under New York State
Constitution Article I, § 8. The analysis under the United States and New
York State Constitutions is the same. Denicolo v. Bd. of Educ. of City of
N.Y., 328 F. Supp. 3d 204, 215 (S.D.N.Y. 20l8).

 

B Because, for the reasons explained, the plaintiff has failed to state
a Eirst Amendment retaliation claim, the Court does not consider the
defendants‘l qualified immunity defense.

24

 

enjoy wide latitude in managing their offices without intrusive
oversight by the judiciary in the name of the First Amendment.’”

ld. at 201 (quoting Connick v. Myders, 461 U.S. 138, 143, 146

 

(1983)). “Accordingly, the Supreme Court has strived ‘to arrive
at a balance between the interests of the [public employee], as
a citizen, in commenting upon matters of public concern and the
interest of the State, as an employer, in promoting the
efficiency of the public services it performs through its

employees.’” ld. at 201 (quoting Pickering v. Bd. of Educ. of

 

Twp. High Sch. Dist. 205, 391 U.S. 563, 568 (1968)).

 

With those principles in mind, the Supreme Court in
Garcetti clarified that to bring a claim for violation of the
First Amendment, a public employee must first establish that the
employee spoke “as a citizen on a matter of public concern.” 547
U.S. at 418. lf not, “the employee has no First Amendment cause
of action based on his or her employer's reaction to the
speech.” ;d; Only when the public employee speaks as a citizen
on a matter of public concern is the speech protected by the
First Amendment; if that requirement is met, “[t]he question
becomes whether the relevant government entity had an adequate
justification for treating the employee differently from any
other member of the general public.” ld;

Garcetti further clarified that “when public employees make

statements pursuant to their official duties, the employees are

25

 

not speaking as citizens for First Amendment purposes, and the
Constitution does not insulate their communication from employer
discipline.” ld; at 421. Speech is made “pursuant to” the public
employee's duties when it is “part-and-parcel” of the employee’s
concerns about her ability to properly execute her duties.
Weintraub, 593 F.3d at 203. Such speech is not made by the
public employee “as a citizen on a matter of public concern” and
thus does not trigger First Amendment protection. Garcetti, 54?

U.S. at 4l8; see Lee~Walker v. N.Y.C. Dep't of Educ., 220 F.

 

Supp. 3d 484, 490-91 (S.D.N.Y. 2016), affld sub nom. Lee-Walker

 

v. N.Y.C. Dep’t of Educ., 712 F. App’x 43 (2d Cir. 2017).

 

Finally, the channel through which a public employee speaks
is influential in determining whether the communication is
protected. In Weintraub, for example, the Second Circuit Court
of Appeals distinguished between “[t]he lodging of a union

grievance,” which “is not a form or channel of discourse

ll \\

available to non-employee citizens, and a letter to the editor
or a complaint to an elected representative or inspector
general,” which is such a channel. 593 F.3d at 204. ln holding
that the plaintiff's speech was not protected, the Weintraub
court found significant the plaintiff's decision to file a
grievance internally through “an existing dispute-resolution

policy established by his employer” rather than “through

channels available to citizens generally.” Id.

26

 

The defendants argue that none of the plaintiff's
statements are protected because all her communications arose
out of her job duties. But, at the motion to dismiss stage, this
Court cannot find that none of the plaintiff's statements
qualify for First Amendment protection.

For example, the plaintiff alleges that in early 2014 she
reached out to Mayor de Blasio, First Lady McCrayr First Lady
McCray’s chief of staff, Mayor de Blasio's assistant, and the
DOI concerning pressure from her supervisor to change a not-
guilty decision to a guilty.one and the DCA's alleged policy of
harassing ALJs who did not comply with orders they believed to
be unlawful. These statements, as alleged, concern more than the
plaintiff’s official duties and her ability to do her job - the
plaintiff was suggesting to public officials that the DCA was
not following the law and was attempting to silence dissenters.
Cf. Cioffi v. Averill Park Cent. Sch. Dist. Bd. of Ed., 444 F.3d
158, 164W65 (2d Cir. 2006) (holding that the First Amendment
protected a high school athletic director's letter to his
supervisor and to the school board criticizing the school
district’s handling of a sexual harassment and hazing incident

involving the high school football team); see also Weintraub,

 

593 F.3d at 204 (noting that lodging “a complaint to an elected
representative or inspector general” uses a channel of discourse

available to nonemployee citizens).

27

 

The plaintiff has also alleged that she complained about
the transfer of the DCA's adjudicatory functions and the harm
resulting from the DCA issuing daily fines while cases were held
in abeyance during the transfer, although it is unclear what
channels the plaintiff used to complain about these issues.
While it is not clear when the plaintiff complained about these
issues or to whom, it appears that the plaintiff alleges she
spoke about these issues before the summer of 2016,

Finally, throughout the complaint, the plaintiff summarily
states and restates without context that she spoke out “on
matters of public concern,” sometimes adding that she did so
“through channels available to the public.” See, e.g., SAC ll 2,
42. These vague, conclusory allegations are insufficient to

support a claimJ See Ricci v. Teamsters Union Local 456, No.

 

13cv?729, 2014 WL 11353151, at *1 (S.D.N.Y. Apr. 28, 2014)
(“[M]ere recitals of the elements of a cause of action,
supported only by conclusory statements, are not sufficient” to
state a claim.”), aff:d, 781 F.3d 25 (2d Cir. 2015}.

In sum, the plaintiff has alleged adequately that the
following communications are protected by the First Amendment:
(l} her communications, made in early 2014, related to pressure
from her supervisor to change a not-guilty decision to a guilty
one and the DCA’s policy of harassing ALJs who did not comply

with orders they believed to be unlawful; and (2) her

28

 

communications, apparently made between early 2016 and summer
2016, concerning her theory that the DCA’s adjudicatory
functions were transferred to OATH to silence DCA ALJs who did
not agree with DCA policies and regarding the harm resulting
from the DCA issuing daily fines while cases were held in
abeyance during the transfer. As pleaded, all other alleged
communications cannot be deemed as protected under the First
Amendment.
b. Adverse Action

The second element of a First Amendment retaliation claim
requires an adverse action to take place. In assessing this
second element,r courts should focus on whether the alleged
retaliatory acts “would plausibly deter a similarly situated
individual of ordinary firmness from exercising his or her

constitutional rights.” Murray v. Town of N. Hempstead]r 853 F.

 

Supp. 2d 247, 264 (E.D.N.Y. 2012). The plaintiff can meet this
factor by stating an “adverse employment action” or an “adverse
action“ that “is not limited to discriminatory actions that
affect the terms and conditions of employment.” §ee Rivers v.

N.Y.C. Hous. Auth., 176 F. Supp. 3d 229, 244-45 (E.D.N.Y. 2016)

 

(quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

 

64 (2006)), aff’d sub nom. Crenshaw v. N.Y.C. Hous. Auth., 697

 

F. ipp'X 726 (2d cir. 2017).

29

 

 

“Adverse employment actions include discharge, refusal to
hire, refusal to promote, demotion, reduction in pay, and
reprimand. [Although] lesser actions may also be considered
adverse employment actions{,] . . . they must be more disruptive
than a mere inconvenience or an alteration of job
responsibilities.” Murray, 853 F. Supp. 2d at 264 (citations and
quotations marks omitted). “lncidents that are relatively minor
and infrequent will not meet the standard, but otherwise minor
incidents that occur often and over a longer period of time may
be actionable if they attain the critical mass of unreasonable

inferiority.” Phillips v. Bowen, 278 F.3d 103, 109 (2d Cir.

 

2002). Adverse retaliatory actions not tied to the terms and
conditions of one’s employment necessarily encompass a broader
range of activity than employment~related adverse actions. §§§
Rivers, l76 F. Supp. 3d at 244-45.

“Retaliation claims brought under [42 U.S.C.] § l983 must
be asserted within three years of the offending acts." Birch v.
City of New York, 675 F. App’x 43, 44 (2d Cir. 20l7). The
defendants contend, and the Court agrees, that the plaintiff
raised her First Amendment retaliation claim for the first time
in her proposed SAC on November 7, 2017. The plaintiff does not
respond to this argument. Thus, only retaliatory acts occurring
after November 7, 2014 can be actionable. The Court therefore

cannot consider the alleged March ll, 2014 assault, the

30

 

 

 

assignment of a case to the plaintiff on the same day that
allegedly threatened her safety, the subsequent memorandum
“reprimanding” the plaintiff for reporting the alleged assault,
or the fact that the supervisor who allegedly assaulted the
plaintiff was reassigned shortly thereafter to review the
plaintiff's work.

The plaintiff’s demotion and accompanying pay reduction,9
which she alleges were carried out by defendants Michael Tiger
and Jordan Cohen during the statutory period, are adverse
actions. The.rest of the SAC alleges only relatively minor
incidents involving the other individual defendants. These
claims are insufficient to plead an adverse action m that is,
they do not add up to a “critical mass” - with respect to the

remaining individual defendants.10 See Phillips, 278 F.3d at 109.

 

9 One part of the SAC appears to allege that the plaintiff was demoted
twice after she was reassigned within in the DCA: one demotion from “senior
attorney” to “senior staff attorney,” and another from “senior staff
attorney” to “staff attorney.” See SAC I 13. However, the SAC only recounts
the facts surrounding one demotion, and later appears to suggest that the
plaintiff was only demoted once. §ee id; II 138~39. That demotion occurred in
May 2017. Dkt. No. 30.

 

w The plaintiff alleges that Sarpong increased the plaintiff’s workload
by forcing her to retype her work, did not provide her with a temporary
workstation that fit her needs, and constantly berated her. The plaintiff
does not allege how often this occurred and over what period of time.
Although these allegations could state an adverse action for purposes of
First Amendment retaliation, the plaintiff alleges no causal link between her
protected statements and Sarpong's conduct. Rather, the plaintiff alleges
that Sarpong’s conduct was in retaliation for the plaintiff's filing an EEOC
complaint related to disability discrimination and requesting accommodation
for her disability.

31

 

 

 

 

While the plaintiff has alleged various actions by Boyd,
they do not amount to a sufficient critical mass to constitute
an adverse action. The plaintiff makes the following allegations
against Boyd: (l) in late June 2016, Boyd was flippant about the
plaintiff’s disappointment over her new, nonadjudicatory role in
the DCA; (2) at some unspecified time, Boyd refused to
accommodate the plaintiff's request to work at 66 John Street
rather than 42 Broadway; and (3) in a February 2017 incident,
Boyd aggressively and loudly ordered the plaintiff to leave work
because Boyd believed the plaintiff was not medically cleared to
return, thereby disclosing information related to the
plaintiff's medical conditions and disability accommodation
requests to those within earshot, and then pulled the plug out
of the plaintiff’s computer.11 These alleged acts, occurring over
a relatively short period, do not constitute an adverse action.
The plaintiff also alleges in a conclusory manner that other
employees mistreated her “under the direction of senior staff
including . . . Boyd.” SAC § l37. But these allegations are too

conclusory to constitute factual allegations of adverse actions.

 

n The plaintiff has not pleaded any facts suggesting that Boyd's
conduct was in any way related to the plaintiff’s speaking out on matters of
public concern.

32

 

Thus, the only adverse action that the plaintiff pleaded
sufficiently was her demotion and reduction in pay, which were
carried out by Tiger and Jordan Cohen in May 2017.

c. Causation

The plaintiff must show that there is a causal connection
between her protected speech and the adverse actions. “[T]he
causal connection must be sufficient to warrant the inference
that the protected speech was a substantial motivating factor in
the adverse . . . action.” Blum v. Schlegel, 18 F.3d l005, 1010
(2d Cir. l994)§ At the motion to dismiss stage, “a reasonable
inference is all that is required. However, a complaint which
alleges retaliation in wholly conclusory terms may safely be
dismissed.” Estate of Smith v. Town of W. Hartford, 186 F. Supp.
2d 146, 156 (D. Conn. 2002) (citations and quotation marks
omitted).

“[A] plaintiff can indirectly establish a causal connection
to support a discrimination or retaliation claim by ‘showing
that the protected activity was closely followed in time by the

adverse . . . action.'” Gorman-Bakos v. Cornell Co~op Extension

of Schenectady Cty., 252 F.3d 545, 554 (2d Cir. 2001) (quoting

 

Reed v. A.W. Lawrence & Co., 95 F.3d 1170, 1178 (2d Cir. 1996)).

 

However, there is no “bright line [that] define[s] the outer
limits beyond which a temporal relationship is too attenuated to

establish a causal relationship between the exercise of a

33

 

federal constitutional right and an allegedly retaliatory
action.” See id. (comparing a case in which an eight-month gap
suggested a causal connection with a case in which a three-month
gap suggested no causal connection).

The plaintiff has sufficiently pleaded two sets of
communications that are protected under the First Amendment and
one adverse action. The two sets of communications are (1) those
made in early 20l4 to Mayor de Blasio, the DOI, and others,
regarding her supervisor pressuring her to change a “not-guilty”
decision to “guilty” and the DCA’s policy of harassing ALJs who
did not comply with orders they believed to be unlawful; and (2)
her communications made between early 2016 and summer 2016
concerning her theory that the DCA’s adjudicatory functions were
transferred to OATH to silence DCA ALJs who did not agree with
DCA_policies and regarding the harm resulting from the DCA
issuing daily fines while cases were held in abeyance during the
transfer. The adverse action is the plaintiff's demotion and
reduction in pay, which occurred in May 2017. The plaintiff has
failed to plead facts supporting adequate causation between
either of the protected communications and this adverse action.

The plaintiff pleads no facts suggesting a link between her
early 2014 communications and her May 2017 demotionr and there
is no temporal proximity. Therefore, the 2014 communications are

not a basis for a First Amendment retaliation claim. Similarly,

34

 

 

the plaintiff has alleged no facts suggesting that her 2016
comments about the transfer of DCA adjudicatory functions, the
alleged harassment of dissenting DCA ALJs, and the impropriety
of holding DCA cases in abeyance during the transfer were a
“substantial motivating factor” in her May 2017 demotion. There
is no temporal proximity because almost a year separated the
events. And there are no other factors that support causality.
There are no facts pleaded to show that the people who demoted
the plaintiff were at all involved in her complaints about the
transfer of adjudicatory functions from DCA ALJs to OATH.

Therefore, the plaintiff’s 42 U.S.C. § 1983 First Amendment
retaliation claim against the remaining set of defendants - the
individual municipal defendants sued in their individual
capacities - is dismissed.

IV. The Plaintiff’s Disability-Discrimination Claims

The plaintiff alleges that the defendants discriminated
against her because of her disability. She brings claims for
disability-discrimination under the ADA, NYSHRL, and NYCHRL;
failure to accommodate under only the ADA; and retaliation, but
she does not specify the statutes under which she brings her
retaliation claim or whether she brings the claim against the
individual defendants. Each of the claims is simply asserted

against all of the defendants.

35

 

 

A. ADA Claims Against the Individual Defendants
“lndividuals cannot be named as defendants in ADA suits in
either their official or representative capacities.”

Carrasquillo v. City of New York, 324 F. Supp. 2d 428, 441

 

(S.D.N.Y. 2004). Accordingly, all the plaintiff’s claims brought
under the ADA against the individual defendants are dismissed.

B. All Discrimination Claims Against the Union Defendants and
Defendant OATH

The SAC has failed to plead any facts suggesting that the
union defendants or OATH discriminated or retaliated against the
plaintiff in any way because of her disability. All
discrimination claims against the union defendants and OATH are
therefore dismissed with prejudice.

C. Discrimination Under the ADA, NYSHRL, and NYCHRL

Discrimination claims can be brought against individuals
under the NYSHRL and the NYCHRL but not under the ADA. §ee

Feingold v. New York, 366 F.3d 138, l59 (2d Cir. 2004). The same

 

legal standards apply to claims of disability-discrimination

under the ADA and the NYSHRL. See Penberg v. HealthBridge Mgmt.,

 

823 F. Supp. 2d 166, 181 (E.D.N.Y. 2011). Therefore, the Court
assesses together whether the plaintiff has asserted a
disability-discrimination claim against the City under the ADA
and against the City and the individual municipal defendants

under the ADA and the NYSHRL. The NYCHRL disability-

36

 

 

discrimination claim will be assessed separately. See Smith v.

 

Reg’l Plan Ass'n, Inc., No. 10cv5857, 2011 WL 4801522, at *7
(S D.N.Y. Oct. 7, 2011) (stating that NYCHRL discrimination
claims must be assessed separately from ADA and NYSHRL
discrimination claims).
1. Discrimination Claims under the ADA and NYSHRL

To state a disability-discrimination claim under the ADA
and NYSHRL, the plaintiff must allege that (1) her employer is
covered by the statutes, (2) she suffers from or is regarded as
suffering from a qualifying disability, (3} she was qualified to
perform the essential functions of her job with or without
reasonable accommodation, and (4) she suffered an adverse
employment action because of her disability or perceived

disability. Capobianco v. City of New York, 422 F.3d 47, 56 (2d

 

Cir. 2005).

On a motion to dismiss, a plaintiff “need not allege
specific facts establishing a prima facie case of employment
discrimination or otherwise meet a heightened pleading standard.
lnstead, the complaint must assert enough facts to state a claim

to relief that is plausible on its face.” Lee v. Sony BMG Music

 

rntm't, Inc., 557 F. supp. 2a 418, 424 (s.D.N.Y. 2008)

(quotation marks and citations omitted); see Littlejohn v. City

 

of New York, 795 F.3d 297, 311 (2d Cir. 2015). The defendants

dispute only the fourth factor of the factors listed above. They

37

 

 

 

contend that the plaintiff did not suffer an adverse employment
action and, if she did, there was no causal relation between her
disability and the adverse action.

In the employment-discrimination context, an “adverse
employment action” is a “materially adverse” change in the terms
and conditions of employment, such as a demotion evidenced by a
reduction in pay or “a significant diminishing of the employee’s

material responsibilities.” Kelly v. N. Shore-Long island Jewish

 

Health Sys., 166 F. Supp. 3d 274, 285-86 (E.D.N.Y. 2016); see

Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 636, 640 (2d Cir.

 

2000). But a “bruised ego” or “reassignment to a position that
is more inconvenient” does not constitute adverse employment
actions. §elly, 166 F. Supp. 3d at 286.

The plaintiff's demotion and reduction in pay, which she
alleges was carried out by defendants Michael Tiger and Jordan
Cohen, qualifies as an adverse employment action. But the minor
incidents carried out by the other individual defendants do not;
they cannot be considered a materially adverse change in the
conditions of employment and the plaintiff does not provide any
reason to find that any of these incidents were connected to her
disability. Nor do the alleged delays in pay increases and
retroactive pay that the plaintiff experienced qualify as

adverse employment actions. See Godfrey v. N.Y.C. Transit Auth.,

 

No. 02cv2101, 2009 WL 3075207, at *10 (E.D.N.Y. Sept. 23, 2009)

38

 

(“[M}inor stumbling blocks, including mere delays in granting
employment benefits, do not amount to adverse employment action
under the ADA.” (quotation marks omitted)). Indeed, she provides
no facts about when or under what circumstances these alleged
delays occurred. Moreover, although the plaintiff’s transfer
within the DCA to a nonadjudicatory role might constitute an
adverse employment action, the plaintiff does not allege that
this transfer was related in any way to her disability. Finally,
with respect to the plaintiff’s complaint that she had to work
from 42 Broadway, rather than 66 John Street, she provides no
basis to conclude that this was related to her disability.
Because the plaintiff was transferred into a nonadjudicatory
role, it made sense that the plaintiff was transferred from 66
John Street, which was used to house OATH's adjudicatory
functions. §ee SAC Ex. M.

With respect to the plaintiff's demotion, the plaintiff has
failed to allege any facts to show that she was demoted because
of her disability. The SAC does not provide facts alleging an
adequate connection between her disability or requests for
accommodation and her demotion. Rather, the SAC shows the
lengths to which the defendants went to attempt to accommodate
the plaintiff's disability. The defendants moved the plaintiff’s
workstation several times and arranged a meeting to discuss

further possible accommodation. Moreover, as pleaded, the

39

 

 

plaintiff appears to characterize her demotion primarily as
retaliation carried out to punish her for speaking out against
the DCA and to hinder her ability to prosecute this suit -
claims which, as discussed above, lack factual support.

The plaintiff has failed to state a disability-
discrimination claim under the ADA or the NYSHRL. Those claims
are therefore dismissed.

2. Discrimination Claims under the NYCHRL

Discrimination claims under the NYCHRL are construed more
broadly than those under the ADA or the NYSHRL. Rooney v. WHM
LL§, No. 16cv9960, 2017 WL 3482066, at *4 (S.D.N.Y. Aug. 4,
2017). “To state a claim for discrimination under the NYCHRL, a
plaintiff must only show differential treatment of any degree
based on a discriminatory motive; ‘the NYCHRL does not require
,”

materially adverse employment actions

Gorokhovsky v. N.Y.C. Hous. Auth., 552 F. Appx 100, 102 (2d Cir.

 

2014) (quoting Mihalik v. Credit Agricole Cheuvreux N. Am.,

 

lpg;, 7l5 F.3d 102, 1l4 (2d Cir. 2013)).

Even under the more liberal NYCHRL, the plaintiff has
failed to plead sufficient facts to show that she was treated
differently based on a discriminatory motive related to her
disability, with one exception. The plaintiff alleges that,
shortly after she filed her EEOC complaint, which alleged

disability discrimination, defendant Matilda Sarpong increased

40

 

 

the plaintiff's workload by making her needlessly retype work
and berated her in front of others about her disability to
humiliate her. This allegation shows “differential treatment of
any degree based on a discriminatory motive." §ee id; lndeed,
Sarpong's acts appear to relate directly to the plaintiff’s
disability and constitute more than “what a reasonable victim of
discrimination would consider ‘petty slights and trivial

inconveniences.'” Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d

 

27, 41 (App. Div. 2009); see Forrester v. Corizon Health, lnc.,r

 

278 F. Supp. 3d 618, 627 (E.D.N.Y. 2017), aff;d, No. 17-3592,
20l8 WL 5778212 (2d Cir. Nov. 2, 2018). This allegation against
Sarpong takes this case beyond a “truly insubstantial” one in
which the plaintiff's NYCHRL discrimination claims can be
dismissed. §ee Mihalikr 715 F.3d at 111. Therefore, the
plaintiff has stated a disability-discrimination claim against
Sarpong and the City of New York under the NYCHRL.

The defendants argue that the plaintiff's discrimination
claim must fail because she does not allege that she was treated
differently from any similarly situated comparators. However,
the defendants do not cite any cases that impose such a
requirement at the motion to dismiss stage where a plaintiff
alleges disability discrimination under the NYCHRL. The cases

the defendants cite are distinguishable. See, e.g., Shumway v.

 

United Parcel Serv., Inc., 118 F.3d 60, 64 (2d Cir. 1997)

 

41

 

 

(involving establishing a prima facie discrimination case under

Title Vll at the summary judgment stage); Canales-Jacobs v. N.Y.

 

State Office of Court Admin., 640 F. Supp. 2d 482, 504 (S.D.N.Y.

 

2009) (involving establishing a make a prima facie case of
employment discrimination based on race under 42 U.S.C. § 1981

at the summary judgment stage); Richardson v. Sunmark Indus., h

 

Div. of Sun Oil Co. of Pa., 560 F. Supp. 733, 736 (E.D.N.Y.

 

1983) (involving establishing a prima facie case of
discriminatory discharge or disparate treatment under Title VII
at the summary judgment stage).12

The municipal defendants' motion to dismiss is therefore
denied with respect to the plaintiff's NYCHRL claim against
Matilda Sarpong and the City of New York. However, the motion is
granted with respect to all other municipal defendants.

D. ADA Failure to Accommodate

The plaintiff alleges that the remaining ADA defendant -
the City of New York - failed to accommodate her disability by
not allowing her to work from 66 John Street and not providing
her with an adequate workstation.

Under a failure-to-accommodate theory, “‘discrimination’

occurs when an employer does ‘not {make] reasonable

 

H lt is not clear from the papers whether the defendants raise this
same comparator defense against the plaintiff’s retaliation claim, discussed
in Part IV.E.l., infra. If they do, the defense fails for the reasons
discussed here.

42

 

accommodations to the known physical or mental limitations of an
otherwise qualified . . . employee, unless [the employer] can
demonstrate that the accommodation would impose an undue
hardship on the operation of [its] business.'” Goonan v. Fed.

Reserve Bank of N.Y., 916 F. Supp. 2d 470, 479 (S.D.N.Y. 2013)

 

(alterations in original) (quoting 42 U.S.C. § 12112(b)(5)(A)).
Both parties must participate in the accommodation process: “The
appropriate reasonable accommodation is best determined through
a flexible, interactive process that involves both the employer
and the [employee] with a disability.” ld; at 480 (alteration in
original) (quoting 29 C.F.R. Pt. 1630, App. § 1630.9). The
employer incurs liability only when it is responsible for the
breakdown of that process. fd;

ln this case, the SAC indicates that the defendants
attempted to accommodate the plaintiff’s request for a suitable
workstation by providing her with several different workstations
and arranging a meeting to address her continued request for a
suitable workstation. On the facts alleged, the defendants
cannot be held responsible for any alleged breakdown in the
interactive process of reasonably accommodating the plaintiff.
The plaintiff has also not stated any facts suggesting that her
request to work from 66 John Street was a reasonable one.
Rather, as an exhibit attached to her SAC shows, 66 John Street

was being used to house the adjudicatory functions of numerous

43

 

city agencies, and the plaintiff was transferred out of her
adjudicatory role. Moreover, the defendants point out, and the
plaintiff does not contest, that shortly after the plaintiff was
assigned to work out of 42 Broadway she moved to a residence
that was equidistant to 66 John Street and 42 Broadway,
obviating her complaint that 66 John Street was closer to her
and thus an easier commute than 42 Broadway. §ee Municipal
Defs.' Mem. at 27, Exs. 4-5.

The plaihtiff's failure-to-accommodate claim made under the
ADA against the City of New York is therefore dismissed.

E. Retaliation

The plaintiff has failed to specify the legal basis for her
claim of disability-related retaliation, and she has failed to
specify the particular defendants who are accused of retaliating
against her. The cause of action reads as follows: “Defendants
retaliated against Hon. Viruet because of her request for
reasonable accommodation and because of her disabilities.” SAC
l 145. The briefs on the motion to dismiss are of no help in
sorting out this claim.

Nevertheless, construing the allegations generously in
favor of the pro se plaintiff, it is possible that the plaintiff
is raising a claim of retaliation under the ADA, the NYSHRL, and
the NYCHRL. To establish a claim of retaliation because a person

has opposed an act or practice that is unlawful under the ADA, a

44

 

plaintiff must show that “(l) [she] engaged in an activity
protected by the ADA; (2) the employer was aware of this
activity; (3) the employer took adverse employment action
against [her]; and (4} a causal connection exists between the
alleged adverse action and the protected activity.” Treglia v.
Town of Manlius, 313 F.3d 713, 7l9 (2d Cir. 2002). However,
“adverse employment actions for retaliation claims encompass a
broader pool of events than discrimination claims.” Gong v. City
Univ. of N.Y., No. 18cv3027, 2019 WL 952340, at *8 (S.D.N.Y.
Feb. 27, 2019)._“The applicable test in the retaliation context
is that a plaintiff must show that a reasonable employee would
have found the challenged action materially adverse, which in
this context means it well might have dissuaded a reasonable
worker from making or supporting a charge of discrimination.”

Vale v. Great Neck Water Pollution Control Dist., 80 F. Supp. 3d

 

426, 440 (E.D.N.Y. 20l5) (quotation marks omitted).

Retaliation claims brought against an employer under the
NYSHRL and NYCHRL are treated the same as those brought under
the ADA, except that under the NYCHRL the plaintiff “bears a
relatively lighter burden. Specifically, retaliation in any
manner is prohibited, and [t]he retaliation . . . need not
result in an ultimate action with respect to employment . . . or
in a materially adverse change in the terms and conditions of

employment.” Belton v. City of New Yorkr No. 12cv6346, 2014 WL

 

45

 

 

4798919, at *8 (S.D.N.Y. Sept. 26r 2014) (quotation marks
omitted, alterations in original), aff;d, 629 F. App'x 50 (2d
Cir. 2015). In assessing a NYCHRL retaliation claim, courts ask
“whether a jury could reasonably conclude from the evidence that
[the complained-of] conduct [by the employer] was

reasonably likely to deter a person from engaging in protected
activity, without taking account of whether the employer’s
conduct was sufficiently deterrent so as to be material[l.”

Fincher v. Depository Tr. & Clearing Corp., 604 F.3d 712, 723

 

(2d Cir. 2010) (quotation marks omitted, alterations in
original).

Although the ADA does not provide for individual liability,
a plaintiff may bring a retaliation claim against individuals
under the NYSHRL and the NYCHRL. Henderson v. City of New York,
No. 05cv2588, 2011 WL 5513228, at *4 (E.D.N.Y. Nov. 10, 2011).
Under the NYSHRL, an individual can be liable “(l) if the
defendant has an ownership interest in the employer or has the
authority to hire and fire employees, and (2) if the defendant
was aiding and abetting the unlawful discriminatory acts of

others.” Setelius v. Nat’l Grid Elec. Servs. LLC, No. 11cv5528,

 

2014 WL 4773975, at *34 (E.D.N.Y. Sept. 24, 2014) (quotation
marks and citations omitted). “To prevail on a retaliation claim
under NYCHRL against an individual defendant, a plaintiff must

show that defendant actually engaged in the retaliatory

46

 

 

 

activity. An individual employee, even without supervisory
authority, may be liable for retaliation under NYCHRL regardless

of ownership or decisionmaking power.” Dillon v. Ned Mgmt.,

 

lnp;y 85 F. Supp. 3d 639, 662 (E.D.N.Y. 2015) (quotation marks
and citations omitted).

Parsing through the SAC, it is plain that the plaintiff
has alleged that she filed a complaint with the EEOC alleging
disability discrimination and that shortly thereafter her
supervisor, Matilda Sarpong, allegedly took various actions
against the plaintiff including increasing her workload and
publicly berating her. This would be sufficient to survive the
motion to dismiss a claim of retaliation for opposing disability
discrimination and state a claim against the City under the ADA,
the NYSHRL, and the NYCHRL, and against Matilda Sarpong under
the NYSHRL and the NYCHRL. The plaintiff has failed to allege
sufficient facts to assert any other claim of retaliation for
allegedly opposing disability discrimination.

Accordingly, the plaintiff's claim for retaliation based on
opposing disability discrimination is dismissed except for the
claim against the City and Matilda Sarpong under the NYSHRL and
the NYCHRL, and against the City under the ADA.

V. The Plaintiff’s Hostile Work Environment Claim
The plaintiff does not specify the statute under which she

brings her hostile work environment claim. When the motions in

47

 

 

this case were filed and briefed,r the Second Circuit Court of
Appeals had not yet decided whether hostile work environment

claims were cognizable under the ADA. See Berger v. N.Y.C.

 

Police Dep't, 304 F. Supp. 3d 360, 373 {S.D.N.Y. 2018)
(quotation marks omitted). Howeverr in the recent case, Fox v.

Costco Wholesale Corp., the court determined that such claims

 

can be asserted under the ADA. No. 17-0936-CV, 20l9 WL 1050643,
at *6 (2d Cir. Mar. 6, 2019). To do so, the plaintiff must plead
“(1) that the harassment was sufficiently severe or pervasive to
alter the conditions of [her§ employment and create an abusive
working environment, and (2) that a specific basis exists for
imputing the objectionable conduct to the employer.” ld;

(quotation marks omitted); see Giambattista v. Am. Airlines,

 

lnc., 5 F. Supp. 3d 284, 294 (E.D.N.Y.), aff’d, 584 F. App’x 23
(2d Cir. 2014). The same general standard also applies to
hostile work environment claims brought under the NYSHRL and 42

U.S.C. § 1983. See Lawtone-Bowles v. City of New 'rork,r No.

 

l7cv8024, 2019 WL 652593, at'*3 (S.D.N.Y. Feb. 15, 2019)
(stating that the standard for demonstrating a hostile work
environment is the same under the ADA and the NYSHRL); Kennedy
v. New York, 167 F. Supp. 3d 451, 460 (W.D.N.Y. 2016) (“The
substantive elements of a hostile work environment claim under

the NYSHRL are essentially the same as under § 1983.”).

48

 

“The sufficiency of a hostile work environment claim is
subject to both subjective and objective measurement: the
plaintiff must demonstrate that she personally considered the
environment hostile, and that the environment rose to some

objective level of hostility.” Leibovitz v. N.Y.C. Transit

 

Auth., 252 F.3d 179, 188 (2d Cir. 2001); see Lambert v. Trump

 

lnt'l Hotel & Tower, 304 F. Supp. 3d 405, 425 (S.D.N.Y. 2018).

 

ln this case, the minor,r infrequent incidents alleged to
have occurred over a few years are not objectively severe or
pervasive enough to establish a hostile work environment claim;
they do not constitute an abusive work environment. And indeed,
to the contrary, the SAC highlights the many steps the
defendants took to accommodate the plaintiff's disability.
Moreover, the plaintiff does not provide a coherent basis for
her hostile work environment claim. She claims that some
allegedly hostile acts were in relation to her disability, that
others were in relation to her speaking out against DCA policies
and similar matters, that some were in relation to both, and
fails to specify to what others were in relation. As explained
throughout this Opinion, most of the complained-of conduct as
pleaded does not bear any relation to either the plaintiff’s
disability or her speaking out.

The standard for stating a hostile work environment claim

under the NYCHRL “is more permissive than under the ADA and

49

 

 

NYSHRL since a plaintiff need only demonstrate by a
preponderance of the evidence that {she] has been treated less
well than other employees because of {her disability].” Berger,
304 F. Supp. 3d at 373 (quotation marks omitted, alterations in
original). However, unlike with her disability-discrimination
claimrr there is no suggestion in the SAC whatsoever that the
plaintiff brings a hostile work environment claim under the
NYCHRL. As a result, the defendants had no notice of such a
claim and did not brief issues relating to the NYCHRL’s more
lenient standard. Further, the plaintiff's opposition brief does
not mention the NYCHRL. Even construing the SAC favorably, the
Court cannot read a NYCHRL hostile work environment claim into
the SAC.

The plaintiff’s hostile work environment claim is
dismissed.
VI. The Plaintiff’s Request for Sanctions Against the Defendants

In her opposition brief, the plaintiff purports to move for
sanctions against the defendants under Federal Rule of Civil
Procedure 11, stating that “[t]here is substantial evidence that
defendants pleaded this motion in bad faith, and their legal
arguments (including citing cases which do not stand for the
matter asserted, ignoring controlling precedent, material false
statements and ad hominem attacks) are so untenable as to be

deemed frivolous.” This is an unsupported and unfair

50

 

 

characterization. In any event, a motion for Rule ll sanctions
must be brought in a separate motion, which must be served but
not filed or presented to the Court before the other party has
had twenty-one days to withdraw the allegedly offending pleading
or correct the allegedly offending conduct. Fed. R. Civ. P.
11(c)(2). The plaintiff did not follow this procedure. Her
request for Rule 11 sanctions is itself defective. The
plaintiff’s request for sanctions is denied.
CONCLUS ION

For the reasons explained above, the union defendants'
motion to dismiss is granted. The municipal defendants' motion
to dismiss is granted in part and denied in part. lt is denied
with respect to the plaintiff’s NYCHRL disability-discrimination
claim against the City of New York and Matilda Sarpong and her
disability-related retaliation claim against the City of New
York and Matilda Sarpong. The municipal defendants' motion to
dismiss is granted with respect to all other claims. The
plaintiff's request for sanctions is denied.

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments

are either moot or without merit.

51

 

The Clerk is directed to close Docket Numbers 20, 73, and

77.
SO ORDERED .
// rrrrrr `\ l - '
Dated: New York, New York g “%H&l f// /ép/ é? t
May 3, 2019 ., ps ;Wgy .auit)tv§

 

§ “g¢ohn G. Koeltl
United/ tates District Judge

52

 

